DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
Claims 1-22 are currently pending.
Claims 1-22 are currently rejected.
Claims 1, 2, 4, 5, 7-17, and 19-21 are rejected under 35 U.S.C. 102(b) as anticipated by Amin et al., U.S. Patent Application Publication US 2010/0047521 A1.
Claims 3, 6, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al., U.S. Patent Application Publication US 2010/0047521 A1.
Claims 1, 2, 4, 6, 7, 10, 11, 13-17, and 21 are rejected under 35 U.S.C. 102(b) as anticipated by Nagakane, Japanese Patent Publication JP 2001-247332 A.
Claims 5, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over by Nagakane, Japanese Patent Publication JP 2001-247332 A.
Claims 1- 4, 6-8, 10, 11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over by Maeda et al., U.S. Patent US 5,908,794 A. 
Claims 1, 3-6, 8, 9, and 12 have an objection.

Priority
As presented in the previous action, the priority for the instant application is as follows:
Claims
Fully supported by
Effective File Date
1-22
13/660,450
25 October 2012


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted 1 February 2021 has been considered by the Examiner.

Drawings
	The original drawings received 21 December 2018 are accepted by the Examiner.

Claim Objections
Claims 1, 3-6, 8, 9, and 12 are objected to because of the following informalities:  
The terms “alkali oxide” and “alkaline earth oxide” in claims 1, 3-6, 8, 9, and 12 should read “alkali metal oxide” and “alkaline earth metal oxide” Appropriate correction is required.
  
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 7-17, and 19-21 are rejected under 35 U.S.C. 102(b) as anticipated by Amin et al., U.S. Patent Application Publication US 2010/0047521 A1.
Amin et al. disclose an ion-exchangeable glass having the following composition in terms of mole percentages: SiO2 40-80, Al2O3 0-28, B2O3 0-12, Li2O 0-18, Na2O 0-10, 2O 0-18, MgO 0-16, MgF 0-10, CaO 0-8, CaF 0-15, SrO 0-20, BaO 0-12, ZnO 0-8, P2O5 0-4, TiO2 0-2, ZrO2 0-5, SnO2 0-1, Sb2O3, 0-1, and As2O3, 0-1. See Abstract and the entire specification, specifically, paragraphs [0028]-[0033]. Amin et al. disclose that the glass is ion exchangeable and can have a depth of layer of at least 20µm and a compressive stress of at least 400MPa. See paragraph [0007]. The compositional ranges of Amin et al. are sufficiently specific to anticipate the glass as recited in claims 1, 2, 4, 5, 7-17, and 19-21. See MPEP 2131.03. Furthermore, Amin et al. disclose Example 4 which anticipates the compositional ranges of claim 1, 2, 4, 5, 7-12, and 21 and Example 5 which anticipates the compositional ranges of claims 1, 2, 4, 5, 7-11, and 21.See Table 1 and the below table which shows the wt% values of Examples 4 and 5 converted to mol%.
Mol%
SiO2
Al2O3
Na2O
K2O
MgO
CaO
ZrO2
SnO2
Ex. 4
71.62
5.19
14.11
0.77
7.74
0.48
0
0.08
Ex. 5
71.79
5.34
13.31
1.09
7.90
0.48
0.01
0.07


Since the composition of the reference is the same as those claimed herein it follows that the glasses of Amin et al. would inherently possess the properties recited in claims 13-17. See MPEP 2112. 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655, 1658 (Fed. Circ. 1990). 

Claims 3, 6, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al., U.S. Patent Application Publication US 2010/0047521 A1.
Amin et al. teach an ion-exchangeable glass having the following composition in terms of mole percentages: SiO2 40-80, Al2O3 0-28, B2O3 0-12, Li2O 0-18, Na2O 0-10, K2O 0-18, MgO 0-16, MgF 0-10, CaO 0-8, CaF 0-15, SrO 0-20, BaO 0-12, ZnO 0-8, P2O5 0-4, TiO2 0-2, ZrO2 0-5, SnO2 0-1, Sb2O3, 0-1, and As2O3, 0-1. See Abstract and the entire specification, specifically, paragraphs [0028]-[0033]. Amin et al. teach Examples 4 and 5, which anticipate instant claims 1, 2, 4, 5, 7-17, and 21. See above anticipation rejection. 
Amin et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the limitations of claims 3, 6, 18, and 22. However, the mole percent ranges taught by Amin et al. have overlapping compositional ranges with instant claims 3, 6, and 22. See paragraphs [0028]-[0033]. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Amin et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
As to claim 18, Amin et al. fails to teach the specific shape or final use of the glass as required by the instant claims. Amin et al. teaches that the glass is used in sheet for as a housing or protective cover having either anticipatory or obvious compositional ranges. When general conditions are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by changing the size, shape, proportion of shape, degree and sequence of added ingredients through routine experimentation. (In re Rose, 105 USPQ 137; In re Aller 220F, 2d 454, 105 USPQ 233,235 (CCPA 1955); In re Dailey et al., 149 USPQ 47; In re Reese, 129 USPQ 402; In re Gibson, 45 USPQ 230).

Claims 1, 2, 4, 6, 7, 10, 11, 13-17, and 21 are rejected under 35 U.S.C. 102(b) as anticipated by Nagakane, Japanese Patent Publication JP 2001-247332 A.
A machine-generated translation of JP 2001-247332 A accompanies this action. In reciting this rejection, the examiner will cite this translation.
	Nagakane discloses a glass having the following composition in terms of mass percentages: SiO2 55-70, Al2O3 >5-<10, Li2O 0-1.5, Na2O 0-5, K2O 5-16, MgO 0-7, CaO 0-10, SrO 0-<9, BaO 0-<9, P2O5 0-4, TiO2 0-5, ZrO2 0.3--5, total amount of fining agents such as As2O3, Sb2O3, SO3, and Cl 0-1, and total amount of colorants such as Fe2O3, CoO, NiO, Cr2O3, and CeO2  0-1. See Abstract and the entire specification, specifically, paragraphs [0010]-[0026]. The compositional ranges of Nagakane are sufficiently specific to anticipate the glass as recited in claims 1, 2, 4, 6, 7, 10, 11, and 21. See MPEP 2131.03. Furthermore, Nagakane disclose Examples 2, 3, 7, and 12 which anticipate the compositional ranges of claim 1, 2, 4, 6, 7, 10, 11, and 21, Examples 4 and 5 which anticipate the compositional ranges of claim 1, 2, 4, 6, 10, 11, and 21, and Example 15 which anticipates the compositional ranges of claim 1, 2, 4, 7, 10, 11, and 21. See Tables 1-5 and the below table which shows the mass% values of the cited examples converted to mol%.
Mol%
Ex. 2
Ex. 3
Ex. 4
Ex. 5
Ex. 7
Ex. 12
Ex. 15
SiO2 
70.94
70.22
69.87
70.84
69.99
70.80
70.65
Al2O3 
5.18
5.13
6.33
6.42
5.2
5.71
5.16
Na2O 
2.70
2.67
2.19
2.22
2.71
3.65
2.69
K2O 
8.88
8.79
8.44
8.55
8.90
8.10
8.84
MgO 
5.98
6.74
6.07
6.15
4.33
6.58
2.65
CaO 
2.98
1.18
1.21
1.23
4.19
3.46
5.35
SrO 
0.06
4.79
4.26
0.07
4.21
1.25
4.18
BaO 
2.84
0.04
0.04
2.92
0.04
0.04
0.04
ZrO2 
0.27
0.27
0.28
0.28
0.27
0.26
0.27
SO3 
0.17
0.17
0.17
0.17
0.17
0.16
0.17


Since the composition of the reference is the same as those claimed herein it follows that the glasses of Nagakane et al. would inherently possess the properties recited in claims 13-17. See MPEP 2112. 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655, 1658 (Fed. Circ. 1990). 

Claims 5, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over by Nagakane, Japanese Patent Publication JP 2001-247332 A.
A machine-generated translation of JP 2001-247332 A accompanies this action. In reciting this rejection, the examiner will cite this translation.
Nagakane teaches a glass having the following composition in terms of mass percentages: SiO2 55-70, Al2O3 >5-<10, Li2O 0-1.5, Na2O 0-5, K2O 5-16, MgO 0-7, CaO 0-10, SrO 0-<9, BaO 0-<9, P2O5 0-4, TiO2 0-5, ZrO2 0.3--5, total amount of fining agents such as As2O3, Sb2O3, SO3, and Cl 0-1, and total amount of colorants such as Fe2O3, CoO, NiO, Cr2O3, and CeO2  0-1. See Abstract and the entire specification, specifically, paragraphs [0010]-[0026]. 
Nagakane et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the limitations of claims 5, 18-20, and 22. However, the mass percent ranges taught by Nagakane have overlapping compositional ranges with instant claims 5 and 22. See paragraphs [0010]-[0026] and the above anticipation rejection. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Nagakane et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
As to claim 18, Nagakane fails to teach the specific shape or final use of the glass as required by the instant claims. Nagakane teaches that the glass is used in sheet for as a housing or protective cover having either anticipatory or obvious compositional ranges. When general conditions are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by changing the size, shape, proportion of shape, degree and sequence of added ingredients through routine experimentation. (In re Rose, 105 USPQ 137; In re Aller 220F, 2d 454, 105 USPQ 233,235 (CCPA 1955); In re Dailey et al., 149 USPQ 47; In re Reese, 129 USPQ 402; In re Gibson, 45 USPQ 230).
As to claims 19 and 20, the claim recites that the glass has been ion exchanged. One of ordinary skill in the art at the time the invention was effectively filed would know and find it obvious to ion exchange a glass comprising alkali metal oxides since this would result in a chemically strengthened glass. The claims would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. See MPEP 2143(I)(E).
As to claim 22, the claim recites that the fining agent contains SnO2. One of ordinary skill in the art at the time the invention was effectively filed would know and find it obvious to select from all common glass fining agents as described in Nagakane including SnO2. Nagakane states in paragraph [0026], “it is possible to add up to 1% of the total amount of the clarifying agent components such as As2O3, Sb2O3, SO3, and Cl.” A person having ordinary skill in the art would have known that SnO2 is also a common fining or clarifying agent, as evidenced by House et al. (US 7,584,632 B2 column 5, lines 30-52) and Dejneka et al. (EP 2 262 741 B1 paragraph [0022]). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. See MPEP 2143(I)(E).

Claims 1- 4, 6-8, 10, 11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over by Maeda et al., U.S. Patent US 5,908,794 A.
Maeda et al. teach a glass having the following composition in terms of weight percentages: SiO2 56-72, Al2O3 1-<14, Li2O 0-3, Na2O 0-9, K2O 6-20, MgO 0-9, CaO 0.5-11, SrO 0-4, BaO 0-3, ZnO 0-5, ZrO2 0-0.5, at most 2% in total of P2O5, As2O3, Sb2O3, F and Cl, at most 5% in total of La2O3, TiO2, and SnO2, and at most 1% in total of Fe2O3, CoO, NiO, Se, and Nd2O3. See Abstract and the entire specification, specifically, column 1, line 64 to column 3, line 50. 
Maeda et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the limitations of claims 1-4, 6-8, 10, 11, and 13-22. However, the weight percent ranges taught by Maeda et al. have overlapping compositional ranges with instant claims 1-4, 6-8, 10, 11, and 22. See column 1, line 64 to column 3, line 50, Tables 1-3 and the below table which shows the weight percent amounts of the components of Example 9 converted to mole percent. Example 9 would anticipate at least claim 1, but is silent to the amount of a fining agent used to form the glass. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Mol%
SiO2 
Al2O3 
Na2O 
K2O 
MgO 
CaO 
Ex. 9
72.15
5.02
1.96
9.98
7.93
2.96

It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Maeda et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
One of ordinary skill in the art would expect that a glass with overlapping compositional ranges would have the properties as recited in claims 13-17, 19, and 20. 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655, 1658 (Fed. Circ. 1990). 
As to claim 18, Maeda fails to teach the specific shape or final use of the glass as required by the instant claims. Maeda teaches that the glass is used in sheet for as a housing or protective cover having either anticipatory or obvious compositional ranges. When general conditions are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by changing the size, shape, proportion of shape, degree and sequence of added ingredients through routine experimentation. (In re Rose, 105 USPQ 137; In re Aller 220F, 2d 454, 105 USPQ 233,235 (CCPA 1955); In re Dailey et al., 149 USPQ 47; In re Reese, 129 USPQ 402; In re Gibson, 45 USPQ 230).
As to claims 19 and 20, the claim recites that the glass has been ion exchanged. One of ordinary skill in the art at the time the invention was effectively filed would know and find it obvious to ion exchange a glass comprising alkali metal oxides since this would result in a chemically strengthened glass. The claims would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. See MPEP 2143(I)(E).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Terminal Disclaimer
The terminal disclaimer filed on 29 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents: 8,551,898; 8,753,994; 8,980,777; 9,145,329; 9,198,829; 9,186,295; 9,474,688; 9,241,869; 9,474,689; 9,340,447 and any patent granted on Application Numbers 13/660,508 and 13/660,708 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
23 July 2021